Citation Nr: 0000460	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  93-06 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.


This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1992, 
from the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim was before the Board in May 1995.  It was remanded 
for further evidentiary development.  All requested 
development has been accomplished.


FINDINGS OF FACT

1.  PTSD was diagnosed during a VA hospitalization in June 
and July 1993 by Dr. Ariel Cabrera.

2.  In August 1996, Dr. Cabrera completed a detailed 
evaluation of the veteran's record and concluded there was 
not enough objective evidence to warrant a diagnosis of PTSD.

3.  The report of the most recent VA examination, in March 
1999, is negative for a diagnosis of PTSD.  No other medical 
records show a diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A person who submits 
a claim for benefits under a law administered by VA shall 
have 

the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial tribunal that the claim is 
well-grounded.  VA shall assist such a claimant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  If he 
has not presented evidence of a well-grounded claim, his 
appeal must fail as to that claim, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
layperson is not competent to establish medical causation.  
Layno v. Brown, 6 Vet. App. 465 (1994).

A review of the record shows that the veteran first claimed 
service connection for nervousness in April 1971.  VA 
examination in June 1971 showed a diagnosis of anxiety 
reaction.  Service connection was denied in a rating decision 
of August 1971.  He attempted to reopen his claim in April 
1973.  VA examination in March 1973 showed a diagnosis of 
chronic anxiety reaction.  Service connection was again 
denied, by a rating decision of April 1973.  

In July 1973 he was hospitalized and diagnosed with 
schizophrenia.  A rating decision of October 1973 denied 
service connection for schizophrenia.  A Board decision of 
November 1976 upheld the prior denials, finding that, 
although the veteran had psychiatric symptoms which occurred 
in service, these were continuing manifestations of a pre-
existing psychiatric abnormality.  The Board also found that 
this disability did not undergo an increase in severity and 
was not related to his subsequently diagnosed schizophrenia.

The veteran first claimed service connection for PTSD in 
January 1990.  He stated, at his personal hearing in May 
1992, that he served in combat in Vietnam with the 

199th Light Infantry Brigade as a radio relay operator.  He 
reported that he was involved in a vehicle accident and that 
he witnessed the deaths of two friends who were killed near 
him.  

A review of the medical evidence of record shows that the 
veteran was undergoing frequent psychiatric treatments and 
evaluations since his initial diagnosis of schizophrenia in 
1973.  The report of a board of two psychiatrists, who 
examined the veteran in October 1991, showed no sign of PTSD.  
The diagnosis was schizophrenia with depression.  No private 
or VA health records, contained within the claims folder, 
indicate a diagnosis of PTSD until June and July 1993.  At 
that time the veteran was hospitalized due to aggressive and 
destructive behavior at home.  A diagnosis of PTSD, chronic, 
was entered by Dr. Ariel Cabrera.  

In May 1995 this claim was remanded to the RO, as the 
June/July 1993 hospital summary had not been reviewed by the 
RO and there was no waiver of RO consideration.  The May 1995 
Board decision requested that the attending physician review 
the record and set out the basis for the diagnosis of PTSD.  
In August 1996, Dr. Cabrera provided an addendum report for 
this purpose.  He stated that after a detailed examination of 
the veteran's record, there was not enough objective evidence 
to warrant a diagnosis of PTSD.  The report of a VA 
examination, conducted in March 1999, is likewise negative 
for a diagnosis of PTSD.

The veteran contends that he has PTSD.  He specifically 
asserts that he engaged in combat in Vietnam and that he has 
symptomatology related to that service.  However, the 
evidence of record, including the report of the most recent 
VA examination, and Dr. Cabrera's addendum regarding the 
June/July 1993 hospitalization, does not include a diagnosis 
of PTSD.  The veteran, himself, is not competent to provide a 
medical diagnosis.  Layno, supra.  Absent a competent 
diagnosis of PTSD and a medical opinion relating any current 
psychiatric disorder to service, the claim of service 
connection for PTSD is not well-grounded and must be denied.  
See Caluza, supra.



ORDER

Entitlement to service connection for PTSD is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

